Supreme Court of the United States
                                    Office of the Clerk
                           Washington, DC 20543-0001
                                                                          Scott S. Harris
                                                                          Clerk of the Court

                                      November 30, 2015                   (202)479-3011


      Clerk
      Court of Criminal Appeals of Texas
      P.O. Box 12308
      Capitol Station
      Austin, TX 78711



              Re:   Albert Verlee
                    v. Texas
                    No. 15-6226
                    (Your No. WR-71,485-09; WR-71,485-10)


      Dear Clerk:

              The Court today entered the following order in the above-entitled case:

              The petition for a writ of certiorari is denied.



                                                 Sincerely, .




      .^%^                                       Scott S. Harris, Clerk

0°"     <&
        ^                 y
                +*